8. Term of protection of copyright and related rights (
- Before the vote:
Mr President, I am sorry to trouble colleagues in a long voting session, but it has been newly marked on the voting list that Amendment 80 to a recital falls if Amendment 37 is passed. The first half of the amendment is exactly the same but the new bit - the second part - is consistent. Amendment 81, which is the corresponding amendment to the article, is not marked as falling when the corresponding article amendment, 55, is passed. Therefore, I would request that we vote on Amendment 80 as an addition to 37, if Members like it - which is a different matter - as it looks like we are also doing with Amendment 81.
Thank you, Mrs Bowles. It is appropriate that we should hear the opinion of the rapporteur, Mr Crowley.
rapporteur. - Mr President, I do not think this can be added as an addition. It should be taken separately.